Exhibit 10.1

AMENDMENT NO. 1 TO FIRM GATHERING AND PROCESSING AGREEMENT

This AMENDMENT NO. 1 TO FIRM GATHERING AND PROCESSING AGREEMENT (this
“Amendment”), executed on June 30, 2017 with a deemed effective time of 12:01
a.m. on April 1, 2017, is by and between SN Catarina, LLC, a Delaware limited
liability company (“Producer”), and Catarina Midstream, LLC, a Delaware limited
liability company (“Gatherer”).  Producer and Gatherer may be referred to in
this Amendment individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Producer and Gatherer entered into that certain Firm Gathering and
Processing Agreement, dated as of October 14, 2015 (the “Gathering Agreement”),
pursuant to which Gatherer provides certain gathering, transportation and
processing services to Producer;

WHEREAS, due to recent changes in the hydraulic fracturing methods used by
Producer, there has been increased water production resulting therefrom, which
has adversely impacted the operation of the Gathering System;

WHEREAS, it is hereby intended that the incremental fee assessed on the water
delivered by Producer to Delivery Points along the Gathering System (such fee,
the “Incremental Infrastructure Fee”) will be used for making infrastructure
improvements to the Gathering System; and

WHEREAS, in the Parties desire to amend the Gathering Agreement to impose upon
Producer the Incremental Infrastructure Fee, together with such other
amendments, as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the Parties hereby agree as follows:

Section 1.1 Definitions.  Capitalized terms used throughout this Amendment and
not defined herein have the meanings ascribed to them in the Gathering
Agreement. 

 

Section 1.2 Amendments. 

(a) Exhibit B to the Gathering Agreement is hereby amended by inserting the
following at the end thereof:

Incremental Infrastructure Fee (based on the aggregate quantity of water, stated
in Barrels, delivered by Gatherer to all Delivery Points)

 

With respect to water delivered on or after April 1, 2017 through and including
March 31, 2018, $1.00 per Barrel of water.

 

With respect to water delivered on or after April 1, 2018, no fee shall be
assessed or collected per Barrel of water.

 





--------------------------------------------------------------------------------

 

 

In the event that Producer and Gatherer enter into any future amendment,
supplement, or other modification to this Agreement, or any series of
amendments, supplements, or other modifications to this Agreement, or any other
agreement or series of agreements intended to amend, supplement, modify or
replace this Agreement, relating to the gathering and processing of Producer’s
Products (including, without limitation, a new firm gathering and processing
agreement based on a “cost-of-service model” pursuant to which the gathering and
processing fees charged thereunder would fluctuate based on various factors to
ensure that each party to the agreement achieves a consistent return on
investment) (each, a “Revised Agreement”), the aggregate Incremental
Infrastructure Fee paid by Producer to Gather prior to the effective time of any
such Revised Agreement shall be taken into account in connection with
establishing the fee structure provided therein and in evaluating the respective
rates of return in future operations. 

 

(b) Section 5.3(b) of the Gathering Agreement is hereby deleted in its entirety
and replaced with the following:

(b)All amounts owed under this Agreement not subject to a good faith dispute
pursuant to Section 5.5 (other than for indemnity obligations), including any
amounts for prior period adjustments, late payments and the Quarterly Deficiency
Payments, if any, will be netted between the Parties on a Monthly basis. If a
Monthly statement reflects that Gatherer owes an amount to Producer, Gatherer
will remit the amount due to Producer on or before the last Day of the Month in
which such statement was rendered. If a Monthly statement reflects that Producer
owes an amount to Gatherer, Producer will remit the amount due to Gatherer
within thirty (30) Days after delivery to Producer of the monthly statement.
Payment will be by ACH or wire transfer or immediately available funds.

 

If (i) Gatherer fails to pay the entire undisputed amount of any invoice or
other payment request when such amount is due, or (ii) an amount disputed in
good faith by Gatherer pursuant to Section 5.5 is later determined to be due to
the Producer, then, in each case, Producer may bill Gatherer a charge for late
payment which will be included by Producer on an invoice. The charge for any
late payment will be equal to the product of (a) the unpaid, undisputed portion
of the invoice, times (b) the ratio of the number of Days from the due date to
the date of actual payment in full to 365, times (c) the lesser of (i) the
then-effective prime interest rate as published in the Wall Street Journal, plus
2% per annum and (ii) the maximum interest rate permitted by applicable law. If
the Wall Street Journal ceases to be published or discontinues publishing a
prime rate, the unpaid balance shall bear interest compounded monthly at the
prime rate

2

 

--------------------------------------------------------------------------------

 

 

published by the Federal Reserve plus two percent (2%) per annum. For the
avoidance of doubt, Producer shall not be required to pay any such late payment
to Gatherer for any reason under this Agreement.

 

Section 1.3 Continuation.  Except as amended hereby, the Gathering Agreement
shall remain in full force and effect.

Section 1.4 Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the State of Texas, without reference to conflicts
of laws principles that might apply the laws of another jurisdiction.

 

 



3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the Parties, effective as of the date first above written.

GATHERER:

CATARINA MIDSTREAM LLC

 

By: /s/ Gerald F. Willinger

Name:  Gerald F. Willinger

Title:  Chief Executive Officer

 

 

PRODUCER:

SN CATARINA, LLC

 

By: /s/ Antonio R. Sanchez, Jr.

Name: Antonio R. Sanchez, Jr.

Title: Executive Chairman

 

--------------------------------------------------------------------------------